           Case 1:20-cr-00162-DAD-BAM Document 35 Filed 01/22/21 Page 1 of 2


1    RICHARD M. OBERTO
     ATTORNEY AT LAW
2
     State Bar No. 247285
3    516 W. Shaw Ave., Ste. 200
     Fresno, California 93704
4    Telephone: (559) 221-2557
5
     Attorney for Defendant,
6    Jeniffer Figueroa Arreola

7                                  IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            NO. 1:20-cr-00162-DAD-BAM
10
                      Plaintiff,
11
          v.                                              WAIVER OF PERSONAL PRESENCE BY
12                                                        THE DEFENDANT JENIFFER
     MORGAN WENCY VENTURA SANCHEZ,                        FIGUEROA ARREOLA PURSUANT TO
13                                                        FEDERAL RULES OF CRIMINAL
14   AND                                                  PROCEDURE RULE 43(b)(3); ORDER

15
     JENIFFER FIGUEROA ARREOLA,
16
                      Defendant.
17

18
     TO THE ABOVE ENTITLED COURT AND ALL PARTIES OF RECORD:
19
               The Defendant JENIFFER FIGUEROA ARREOLA (“Ms. Figueroa”) has been advised
20

21
     of her right to be personally present at all stages of the courts proceedings in the above entitled

22   action against her. Ms. Figueroa hereby waives her right to be present for proceedings that
23   involve only a conference or a hearing on a question of law pursuant to Federal Rules of
24
     Criminal Procedure, Rule 43, subdivision (b)(3).
25
               Pursuant to this waiver, Ms. Figueroa request that the court allow her interests to be
26

27
     represented by the presence of her attorney, Richard M. Oberto, and she agrees that her interests

28
          WAIVER OF DEFENDANT’S PERSONAL APPEARANCE; ORDER                                              1
           Case 1:20-cr-00162-DAD-BAM Document 35 Filed 01/22/21 Page 2 of 2


1    shall be represented the same as if she were personally present. Ms. Figueroa agrees notice to
2
     her attorney that her personal presence is required for a proceeding at a specific time and place
3
     will be deemed notice to Ms. Figueroa of the requirement of her personal presence.
4

5

6
     DATED: 1/3/2021                                    /s/ Jeniffer Figueroa Arreola
7                                                         JENIFFER FIGUEROA ARREOLA
                                                               Defendant
8
                                                               Original signature retained by
9                                                               attorney Richard M. Oberto

10

11
     DATED: 1/21/2021                                   /s/ Richard M. Oberto
12                                                      RICHARD M. OBERTO
                                                               Attorney for Defendant,
13                                                             Jeniffer Figueroa Arreola
                                                               Original signature retained by
14
                                                                attorney Richard M. Oberto
15

16
                                                 ORDER
17

18          IT IS HEREBY ORDERED that the personal presence of the defendant JENIFFER

19   FIGUEROA ARREOLA is not required for proceedings that involve only a conference or
20
     hearing on a question of law pursuant to Federal Rules of Criminal Procedure, Rule 43(b)(3).
21
     IT IS SO ORDERED.
22

23      Dated:     January 22, 2021                           /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
          WAIVER OF DEFENDANT’S PERSONAL APPEARANCE; ORDER                                        2
